Stephens, J.
Dawson Brothers Manufacturing Company sued O. L. Stamps on a promissory note for $700. The defendant pleaded failure of consideration. The evidence showed that on or about June 7, 1918, the plaintiff entered into a written con*350tract with the defendant to sell and ship to him 50 barrels of unsweetened apple juice in good second-hand barrels. About 30 days after the goods had been received by the defendant an agent of the plaintiff called on him for a settlement, and he complained to the agent that the apple juice was not sweetened, and was for that reason not suitable for the purposes intended and was not salable. They then examined the barrels and their contents, the plaintiff’s agent gave instructions to the defendant as to how to convert the contents of the barrels into a sweet and salable article, and the defendant then executed the note sued on, writing across its face the following words and figures: “ In payment as per invoice 6/10/18.” The invoice described the goods sold as “ vinegar stock.” The trial court directed a verdict for the plaintiff, the defendant’s motion for a new trial was overruled,. and the movant excepted. The questions raised by the motion are sufficiently indicated by the headnotes.

Judgment affirmed.


JenMn-s, P. J., and Hill, J., concur.